271 Neb. 683
BRIDGET L. KENLEY, APPELLEE,
v.
BEVERLY J. NETH, DIRECTOR, STATE OF NEBRASKA, DEPARTMENT OF MOTOR VEHICLES, APPELLANT.
MARC F. SHIELS, APPELLEE,
v.
STATE OF NEBRASKA, DEPARTMENT OF MOTOR VEHICLES, APPELLANT.
Nos. S-04-1186, S-05-230
Supreme Court of Nebraska.
Filed June 9, 2006.
Jon Bruning, Attorney General, Laura L. Neesen, and Milissa Johnson-Wiles for appellant.
Joseph H. Murray, P.C., L.L.O., of Germer, Murray & Johnson, for appellee Kenley.
No appearance for appellee Shiels.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.

SUPPLEMENTAL OPINION
PER CURIAM.
This matter is before the court on the motion for rehearing of appellee, Bridget L. Kenley, regarding our opinion reported at Kenley v. Neth, ante p. 402, 712 N.W.2d 251 (2006). We overrule the motion, but modify the opinion as follows:
The second to last paragraph of that opinion, id. at 415, 712 N.W.2d at 263, is withdrawn and the following substituted:
With respect to Kenley, in her appeal to the district court, she assigned that there was no competent evidence to support the revocation of her driver's license. Due to its other holdings, the district court did not reach this issue. We remand the cause to the district court for further proceedings consistent with this opinion with directions to determine whether there was competent evidence to support the revocation of Kenley's driver's license.
In accordance with the above, we also withdraw the directive language with respect to case No. S-04-1186, id. at 416, 712 N.W.2d at 264, and substitute the following:
Cause in No. S-04-1186 remanded for further proceedings.
The remainder of the opinion shall remain unmodified.
Former opinion modified.
MOTION FOR REHEARING OVERRULED.